Mr. Acting Chief Justice Pérez Pimentel,
dissenting.
San Juan, Puerto Rico, October 5,1972
I vote for the issuance of an alternative writ of mandamus. I deem that within the instant petition the Court is empowered to consider the constitutionality of § 48a of Act No. 79 of June 25, 1919, as amended, 16 L.P.R.A. § 173, as a previous step to decide whether or not to order the petition made by petitioner.
Since we are just a few days from the general election and since we are dealing here with the claim of an elector of his right to participate in the electoral process working at the Poll Boards and there being other 20,000 citizens in the same situation as it is alleged, the Court should have assumed jurisdiction in the matter, particularly when at the present time there is no reasonable basis, prima facie, for the law to *841declare, as it does, the offices of members of the Poll Boards and challengers incompatible with any other office discharged under, or paid with money of the Federal Government of the United States, or any of its agencies in Puerto Rico, on the date elections are held or paid for during the two months prior thereto.
—0—